DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 12-26 are pendingClaims 1-11 are withdrawn from consideration
Claims 12-26 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 06/27/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant's election with traverse of Group II claims 12-26 in the reply filed on 03/29/2021 is acknowledged.  The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of both claimed invention together would not present a serious burden on the U.S. Patent and Trademark Office.  This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01.  Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction 
	With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive.  However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims.  Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 20 recites the limitation "the composition, state or concentration” on line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-26 are rejected under 35 U.S.C. 103 as being unpatentable over Plasencia et al. (US 2018/0194658 A1) (hereinafter “Plasencia”) in view of Babbitt et al. (US 2015/0104328 A1) (hereinafter “Babbitt”).


Plasencia teaches a device for sanitising seawater (see FIGS. 1-2, system 1) (see paragraphs 1 and 33), comprising:
A treatment reactor (see FIG. 2, an ionizing irradiation stage 16 further including a tank 19) that contains at least one emitter of UV radiation (see FIG. 2, a plurality of radiation sources 17) for sanitizing seawater flowing along a flow path extending through the reactor (see FIG. 2, a flow of seawater flowing through the ionizing irradiation stage 16 further including the tank 19) (see FIG. 7c, tank 19) (see paragraphs 33, 38-40, and 43); and
An outlet downstream of the reactor for outputting the sanitized seawater from the reactor (see FIGS. 1-2, sanitized seawater exiting/outputting toward pump 5).
Plasencia does not explicitly teach sanitising seawater at a subsea location.
Babbitt teaches a subsea pumping system and method for treating and further sanitising seawater at a subsea location (see Babbitt paragraphs 3, 8, 80, and 102-103). 
Plasencia and Babbitt are analogous inventions in the art of teaching a seawater sanitization system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the treatment system of Plasencia to be positioned at a subsea location, as taught by Babbitt, in order to achieve the same desirable result of efficiently and effectively sanitising seawater and removing all of the unwanted contaminants (see Babbitt paragraphs 3, 8, 80, and 102-103).


The combination of Plasencia in view of Babbitt teaches the device of Claim 12, wherein Plasencia further teaches the flow path extends through a series of interconnected chambers of the reactor (see Plasencia FIG. 1, a series of sections 18) (see Plasencia paragraph 39). 

Regarding Claim 14:
The combination of Plasencia in view of Babbitt teaches the device of Claim 13, wherein Plasencia further teaches the chambers are defined by baffles that extend inwardly from at least one side wall of the reactor in a direction transverse to the flow path (see Plasencia FIG. 7c, tank 19 further including partition walls 28 acting as baffles to impart turbulence to the flow of seawater (see arrows illustrating a change in direction of flow)) (see Plasencia paragraph 43).

Regarding Claim 15:
The combination of Plasencia in view of Babbitt teaches the device of Claim 14, wherein Plasencia further teaches the baffles are configured to impart turbulence to the flow of seawater within the reactor (Examiner’s note:  the claim limitation ‘to impart turbulence to the flow of seawater’ is intended use of a baffle) (see Plasencia FIG. 7c, tank 19 further including partition walls 28 acting as baffles to impart turbulence to the flow of seawater (see arrows illustrating a change in direction of flow)) (see Plasencia paragraph 43).

Regarding Claim 16:
The combination of Plasencia in view of Babbitt teaches the device of Claim 14, wherein Plasencia further teaches at least one of the baffles comprises a projecting portion that extends outwardly from a main body of said baffle in a direction towards an adjacent baffle (see Plasencia FIG. 7c, tank 19 further including partition walls 28 acting as baffles to impart turbulence to the flow of seawater (see arrows illustrating a change in direction of flow)) (see Plasencia paragraph 43).

Regarding Claim 17:
The combination of Plasencia in view of Babbitt teaches the device of Claim 16, wherein Plasencia further teaches the projecting portion of the baffle is connected to the main body of the baffle adjacent to a distal end of the main body of the baffle such that the baffle has a generally L shaped profile (see Plasencia FIG. 7c, tank 19 further including partition walls 28 acting as baffles to impart turbulence to the flow of seawater (see arrows illustrating a change in direction of flow)) (see Plasencia paragraph 43).


The combination of Plasencia in view of Babbitt teaches the device of Claim 12, wherein Plasencia further teaches the or each emitter of UV radiation is modified to accommodate hydrostatic pressure (see Plasencia FIG. 2, a plurality of radiation sources 17) (see Plasencia paragraphs 33, 38-40, and 43).


Regarding Claim 19:
The combination of Plasencia in view of Babbitt teaches the device of Claim 12, wherein Babbitt further teaches a UV detector (see Babbitt FIG. 8, sensors 186) (see Babbitt paragraphs 30 and 110-112).
Plasencia and Babbitt are analogous inventions in the art of teaching a seawater sanitization system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the treatment system of Plasencia to include sensors such as a UV detector/sensor, as taught by Babbitt, in order to effectively monitor and control the dosage of UV radiation to the seawater (see Babbitt paragraphs 30 and 110-112).

Regarding Claim 20:
The combination of Plasencia in view of Babbitt teaches the device of Claim 12, wherein Babbitt further teaches at least one tracer injection port (see Babbitt FIG. 4C, a treatment system 130 configured to supply chemicals/additives) (see Babbitt paragraph 96) upstream of the reactor and at least one sensor downstream of the reactor (see Babbitt FIG. 8, sensors 186) (see Babbitt paragraphs 30 and 110-112), the sensor 
Plasencia and Babbitt are analogous inventions in the art of teaching a seawater sanitization system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the treatment system of Plasencia to include a tracer injection port and a tracer detector/sensor, as taught by Babbitt, in order to effectively monitor and control the dosage of chemicals/additives to the seawater (see Babbitt paragraphs 30, 96 and 110-112).

Regarding Claim 21:
The combination of Plasencia in view of Babbitt teaches the device of Claim 19, wherein Plasencia further teaches a controller that is responsive to signals from the or each sensor to vary intensity of UV radiation in the reactor and/or to adjust flow rate of seawater flowing along the flow path (see Plasencia FIG. 1, a subsea control station 10) (see Plasencia paragraph 33).

Regarding Claim 22:
The combination of Plasencia in view of Babbitt teaches the device of Claim 12, wherein Babbitt further teaches a flowmeter in the flow path (see Babbitt FIG. 8, sensors 186) (see Babbitt paragraphs 30 and 110-112).
Plasencia and Babbitt are analogous inventions in the art of teaching a seawater sanitization system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the treatment system of Plasencia to include sensors such as a flowmeter, as taught by Babbitt, in order to effectively monitor and control the flow of seawater (see Babbitt paragraphs 30 and 110-112).


Regarding Claim 23:

Plasencia and Babbitt are analogous inventions in the art of teaching a seawater sanitization system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the treatment system of Plasencia to include a throttle valve arranged selectively to restrict or to close a flow path, as taught by Babbitt, in order to control a flow of seawater entering the treatment reactor (see Babbitt paragraph 16).

Regarding Claim 24:
The combination of Plasencia in view of Babbitt teaches the device of Claim 12, wherein Plasencia further teaches the system is mounted on a skid or on an ROV (see Plasencia paragraph 43).

Regarding Claim 25:
The combination of Plasencia in view of Babbitt teaches the device of Claim 12, wherein Plasencia further teaches configured to be powered by an on-board power supply and/or by an ROV (see Plasencia paragraph 43).



Regarding Claim 26:
The combination of Plasencia in view of Babbitt teaches the device of Claim 12, wherein Babbitt further teaches sanitising seawater at a subsea location (see Babbitt paragraphs 3, 8, 80, and 102-103). 
Plasencia and Babbitt are analogous inventions in the art of teaching a seawater sanitization system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the treatment system of Plasencia to be positioned at a subsea location, as taught by Babbitt, in order to achieve the same desirable result of efficiently and effectively sanitising seawater and removing all of the unwanted contaminants (see Babbitt paragraphs 3, 8, 80, and 102-103).




Other References Considered
Pinchin (US 2006/0243670 A1) teaches a method and apparatus for treatment of water for an injection well.

Weaver et al. (US 2011/0166046 A1) teaches a UV light treatment method and system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/AKASH K VARMA/Examiner, Art Unit 1773